           Case 1:21-cv-04176-LTS Document 5 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAURICE ROBINSON,

                                 Plaintiff,
                                                                21-CV-4176 (LTS)
                     -against-
                                                               CIVIL JUDGMENT
 STATE OF NEW YORK, ET AL.,

                                 Defendants.

        Pursuant to the order issued June 14, 2021, dismissing the complaint,

        IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis (“IFP

application”) and prisoner authorization or pay the $402.00 in filing fees. See 28 U.S.C. §§ 1914,

1915.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

        IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 14, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
